THIRD AMENDMENT TO LEASE (Redmond East) THIS THIRD AMENDMENT TO LEASE ("Third Amendment") is made and entered into as of the day of April, 2015, by and between ARDEN REALTY LIMITED PARTNERSHIP, a Maryland limited partnership ("Landlord") and DATA I/O CORPORATION, a Washington corporation ("Tenant"). r e c i t a l s: A. Carr Redmond, LLC, a Delaware limited liability company ("Original Landlord") and Tenant entered into that certain Lease dated as of February28, 2006 (the "Original Lease") as amended by that certain First Amendment to Lease dated as of August24, 2006 by and between Original Landlord and Tenant ("First Amendment") and by that certain Second Amendment to Lease dated as of January31, 2011 by and between Landlord and Tenant ("Second Amendment"), whereby Landlord leases to Tenant and Tenant leases from Landlord certain office space located in that certain building located and addressed at 6464 185th AvenueNE, Redmond, Washington (the "Existing Building").
